Hemphill, Ch. J.
We are of opinion that there was no error in the judgment. If Edward Toney Joseph Scott be in fact two persons, it should have appeared with such certainty on the face of the indictment as not to be mistaken. We may infer that more than one person was intended from the addi*75tion “ laborers” being in the plural number, and from their being described as “ possessors and occupiers of a house,” &c. But this should have been made certain, and not left to inference. If Edward Toney Joseph Scott be two persons, there is no certainty upon the indictment as to their names. They might be Edward and Toney Joseph Scott—or Edward Toney Joseph and Toney Joseph Scott—or other changes might be rung on the name.
Judgment affirmed.